801 F.2d 395Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Henry Sylvester SKEETER, Appellant,v.Allyn SIELAFF, Director of the Virginia Department ofCorrections, Appellee.
No. 86-7544.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 28, 1986.Decided Sept. 17, 1986.

Henry Sylvester Skeeter, appellant pro se.
Robert B. Condon, Asst. Atty. Gen., for appellee.
E.D.Va.
DISMISSED.
Before ERVIN and CHAPMAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Henry Sylvester Skeeter, a Virginia inmate, seeks to appeal the judgment of the district court dismissing his petition for a writ of habeas corpus filed pursuant to 26 U.S.C. Sec. 2254.  The district court referred Skeeter's petition to a magistrate pursuant to 28 U.S.C. Sec. 636(b) (1) (B).  The magistrate recommended that the petition be dismissed.  Skeeter was notified that he had thirteen days in which to file objections to the magistrate's report.  See 28 U.S.C. Sec. 636(b) (1) (C).  He failed to file objections, and the district court adopted the magistrate's recommendation and dismissed the petition.


2
This Court has held that the failure to file timely objections to a magistrate's report waives appellate review of the substance of that report where the parties have been warned that failure to object will waive appellate review.   Wright v. Collins, 766 F.2d 841 (4th Cir. 1985) ;  Carr v. Hutto, 737 F.2d 433 (4th Cir. 1984), cert. denied, U.S., 54 U.S.L.W. 3392 the Supreme Court in Thomas v. Arn, U.S., 54 U.S.L.W.  fail.ed to file objections, he has waived his right to appellate review.


3
Because the dispositive issues recently have been decided authoritatively, we grant leave to proceed in forma pauperis, deny a certificate of probable cause to appeal, dispense with oral argument, and dismiss the appeal.

DISMISSED